      Case
****CASE   9:21-cv-80323-RKA
         NUMBER:             Document 1-2
                  502020CA012897XXXXMB  Div:Entered
                                             AE     on FLSD Docket 02/12/2021 Page 1 of 7

    Filing # 117,070875 E-Filed 11/20/202004:51:24 PM



                                                                  IN THE CIRCUIT COURT OF THE 15th
                                                                  JUDICIAL CIRCUIT,IN AND FOR PALM
                                                                  BEACH COUNTY,FLORIDA

                                                                  Case No.:

            MARA VAKNIN,

                   Plaintiff,
            V.                                       DA1 E                    TIME       I Cid

            TARGET CORPORATION,
                                                     INITIAL                  BADGE#           bco'
                   Defendants.


                                                        SUMMONS
                                                                                          och
            STATE OF FLORIDA
            To Each Sheriff of Said State:

                  YOU ARE HEREBY COMMANDED to serve this Summons, copy of the Complaint on
            Defendant, TARGET CORPORATION:

                   BY SERVING:             TARGET CORPORATION
                                           C/O CT CORPORATION SYSTEM,R.A.
                                           12005.PINE ISLAND ROAD
                                           PLANTATION,FL 33324

                   Each Defendant is required to serve written defenses to the Complaint or Petition, on
            Plaintiffs attorney, to wit:
                                              Gary S. Rosner,Esquire
                                               Fla. Bar No.: 142522
                                                Ritter Chusid, LLP
                                                Plaintiff's Attorney
                                           Heron Bay Corporate Center
                                         5850 Coral Ridge Drive, Suite 201
                                             Coral Springs,FL 33076
                                            Telephone: (954)340-2200

            within twenty(20) days after service of this summons on that Defendant, exclusive of the day of
            service, and to file the original ofthe defenses with the Clerk ofthis Court either before service on
            Plaintiffs attorney or immediately thereafter. Ifa Defendant fails to do so, a default will be entered
            against that Defendant for the relief demanded in the Complaint or Petition.

                                                       SUMMONS




                                                      EXHIBIT 2
FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 11/20/202004:51:24 PM
Case 9:21-cv-80323-RKA Document 1-2 Entered on FLSD Docket 02/12/2021 Page 2 of 7




                                           IMPORTANT

       •   A lawsuit has been filed against you. You have twenty (20) calendar days after this
    Summons is served on you to file a written response to the attached Complaint with the Clerk ofthis
    Court. A phone call will not protect you. Your written response, including the case number given
    above and the names ofthe parties, must be filed if you want the Court to hear your side ofthe case.
    Ifyou do not file your response on time,you maylose the case,and your wages,money,and property
    may thereafter be taken without further warning from the Court. There are other legal requirements.
    You may want to call an attorney right away. If you do not know an attorney, you may call an
    attorney referral service or a legal aid office (listed in the phone book).

           If you choose to file a written response yourself, at the same time yip file your written
    response to the court you must also mail or take a copy of your written response to the Plaintifffs
    Attorneys named below.

                                        Gary S. Rosner, Esquire
                                          Fla. Bar No.: 142522
                                           Ritter Chnsid, LLP
                                           Plaintiff's Attorney
                                      Heron Bay Corporate Center
                                    5850 Coral Ridge Drive, Suite 201
                                        Coral Springs,FL 33076
                                       Telephone: (954)340-2200


                                             IMPORTANTE

            Usted ha sido demandado legalmente. Tienes 20 dias, contados a partir del recibo de esta
    notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
    llamada telefonica no lo protegara. Si usted desea que el tribunal considere su defensa, debe
    presentar su respuesta por escrito, incluyendo el numero del caso y Los nombres de las partes
    interesadas. Si usted no contesta la demanda a tiempo,pudiese perder el caso y podria ser despojado
    de sus ingresos y propiedades,o privado de sus derechos,sin previo aviso del tribunal. Existen otros
    requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce
    a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecent en la guia
    telefonica.

            Si desea responder a la demanda por su cuenta,al mismo tiempo en que presenta su respuesta
    ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona
    denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del Demandante).



                                             IMPORTANT
Case 9:21-cv-80323-RKA Document 1-2 Entered on FLSD Docket 02/12/2021 Page 3 of 7




            Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20jours consecutifs a
    partir de la date de Passignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe
    aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous etes
    obliges de deposer votre response ecrite,avec mention du numero de dossier ci-dessus et du nom des
    parties nommees ici, Si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas
    votre reponse ecrite dans le relai requis, vous risquez de saisis par la suite, sans aucun preavis
    ulterieur du tribunal. 11 y a d'autres oligations juridique et vous pouvez requerir les services
    immediates d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service
    de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

            Si vous choisissez de deposer vous-meme une reponse ecrite, ii vous faudra egalement, en
    meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecretie au
    "Plaintiff/Plaintiffs Attorney"(Plaignant ou a son avocat)nomme ci-dessous.

    STATE OF FLORIDA
    To Each Sheriff ofthe State:

          YOU ARE COMMANDED to serve this summons and a copy of the Complaint on
    Defendant, TARGET CORPORATION.
                                                Nov 24 2020
            DATED on this           day of                         ,2020.
                                                    Sharon R Bock
                                                    Clerk of Court


                                                    By:
                                                            As Deputy Clerk       Julliette Liu
      Case 9:21-cv-80323-RKA Document 1-2 Entered on FLSD Docket 02/12/2021 Page 4 of 7
• "Filing # 117070875 E-Filed 11/20/2020 04:51:24 PM


                                                                 IN THE CIRCUIT COURT OF THE 15'
                                                                 JUDICIAL CIRCUIT,IN AND FOR PALM
                                                                 BEACH"COUNTY;FLORIDA


                                                                 Case No.:      oZo2oCA pi                   nqi
           MARA VAKNIN,

                  Plaintiff;

           V.

           TARGET CORPORATION,

                  Defendants.


                                            COMPLAINT FOR DAMAGES

                  Plaintiff, Mara Valcnin,("Valcnin" or "Plaintiff"),by and through her undersigned counsel,

           hereby sues Defendant, Target Corporation ("Target" or "Defendant")for damages and alleges the

           following:

                                      JURISDICTION,VENUE AND PARTIES

                   1.     This is an action for damages in excess of Thirty Thousand Dollars ($30,000),

           exclusive of attorney's fees, interest and costs.

                  2.      At all times material herein, Valcnin was and is a resident ofthe State ofFlorida and

           was and is otherwise suijuris.

                  3.      At all times material herein, Target is a Foreign Profit Corporation doing business in

           Palm Beach County, Florida.

                  4.     Venue is proper in this Court as the actions giving rise to this cause ofaction occurred

           in Palm Beach County, Florida.
Case 9:21-cv-80323-RKA Document 1-2 Entered on FLSD Docket 02/12/2021 Page 5 of 7




                              FACTS COMMON TO ALL CAUSES OF ACTION

            5.      At all times material hereto, on August 7, 2020, Vaknin was a lawful visitor and

    invitee of a Target Store located at 5900 S State Road 7, Lake Worth, FL 33449 (the "Subject

    Property").

           6.         At all times material hereto, Vaknin was shopping with her mother for items that

    she needed for college which included an over the door full length glass mirror. During the check

    out process, Vaknin noticed a large scratch over the mirror, pointed it out to the cashier, who then

    told Vaknin to go get a new mirror. Vaknin returned to the aisle to replace the mirror. She removed

    the first few mirrors in the display which were also scratched. She moved these scratched mirrors

    to the side to find one with no scratches. Immediately after she took the top mirror without a scratch

    out ofthe pile, the pile collapsed and multiple mirrors fell on Vaknin which caused a deep gash on

    her left calf and her to bleed profusely.

            7.      At all times material hereto,Vaknin,an invitee atthe Subject Property,exercised due

    care and caution for her own safety.

            8.      The dangerous and hazardous condition was not readily apparent to invitees, such as

    Vaknin.

            9.       The dangerous and hazardous condition caused Vaknin to sustained severe and

    permanent bodily injury, pain and suffering, expenses of medical treatment and care, disability,

    disfigurement, mental anguish and out ofpocket expenses, along with the inability to perform many

    activities of daily living.

                       COUNT I - PREMISES LIABILITY AGAINST TARGET

            10.     Plaintiff adopts and re-alleges each and every allegation set forth in Paragraphs 1

    through 9 above as if more fully set forth at length herein.




                                                      2
Case 9:21-cv-80323-RKA Document 1-2 Entered on FLSD Docket 02/12/2021 Page 6 of 7




              11.   At all times material hereto,Target owed a duty to invitees,such as Vaknin,to ensure

    that the Subject Property did not contain any hazardous conditions and the items sold in the store,

    including the glass mirrors were in good condition and did not contain hazards.

              12.   At all times material hereto, Target breached its duty of care to Vaknin by one or

    more ofthe following acts of commission and/or omission:

                    a.   failing to inspect and maintain the Subject Property in a reasonable manner by

    failing to inspect its products, including glass mirrors, which may cause a hazardous and dangerous

    condition;

                    b.     failing to warn invitees of the Subject Property, including Vaknin, of the

    dangerous condition, including the safe stacking of the glass mirrors, and its concealed or latent

    perils.

                    c.      failing to give notice that the stacked mirrors were going to move while

    Vaknin was trying to find a mirror without scratches;

                    d.         failing to remedy the dangerous condition when Target had actual or

    constructive knowledge of the broken glass mirror and their improper stacking and;

                    e.     in the alternative, knowing that the dangerous condition existed for such a

    length of time that, in the exercise of ordinary care, Target should have known of the dangerous

    condition.

              13.   As a direct and proximate cause of Target's breach of duties, Vaknin sustained

    severe and permanent personal injuries.

              14.   Vaknin's damages include, but are not limited to, permanent severe bodily injury,

    pain and suffering, expenses ofpast and future medical treatment, disability, disfigurement, mental

    anguish, out of pocket expenses and other economic and non-economic damages.




                                                     3
Case 9:21-cv-80323-RKA Document 1-2 Entered on FLSD Docket 02/12/2021 Page 7 of 7




           WHEREFORE,Valknin demandsjudgment against Defendant,Targetfor damages,interest

    costs,,and such other relief that this Honorable Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

           Plaintiff demands a trial by jury as to all issues so triable as a matter of right.

           Dated this 19'day of November, 2020.

                                                           RITTER CHUSID,LLP
                                                           Attorneys for Plaintiff,
                                                           5850 Coral Ridge Drive, Suite 201
                                                           Coral Springs, Florida 33076
                                                           Telephone: (954) 340-2200
                                                           Facsimile:     (954)340-2210

                                                   By:    /s/ Gary S. Rosner
                                                          GARY S. ROSNER,ESQ
                                                          Florida Bar No. 142522
                                                          grosnerAritterchusid.com
                                                          Jordan R. Chusid, Esq.
                                                          Florida Bar No.: 124638
                                                           chusid@ritterchusid.com




                                                      4
